Citation Nr: 0821152	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


THE ISSUE

1.	Entitlement to Dependency and Indemnity Compensation 
(Section 1318) under 38 U.S.C. § 1318.

2.	Entitlement to service connection for the cause of the 
veteran's death (COD).

3.	Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.P. Vincent, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1990 to 
January 1994.  The veteran died on October [redacted], 2002.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2005, which denied Section 1318 and COD benefits.  
On February 15, 2008 the veteran was afforded a video 
conference Board hearing before the undersigned.  A 
transcript of the testimony offered at the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Board regrets that these claims must be remanded for 
further development.

The appellant filed an October 2002 application for Section 
1318 and COD benefits.  The RO denied the claim in a July 
2003 letter without sending the appellant any notification.  
The RO issued a February 2005 rating decision  concerning 
Section 1318 and COD benefits without any adequate 
notification again.  The appellant filed an August 2005 
Notice of Disagreement, but she did not link her disagreement 
to the legal requirements necessary to entitle her to Section 
1318 and COD benefits.  Her substantive appeal was similarly 
vague.

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed VA's 38 U.S.C.A. § 5103(a) notice obligation in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits.  According to this decision, in the context 
of a claim for COD benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a COD claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a COD claim 
based on a condition not yet service connected..  On review 
of the record, the Board finds no correspondence providing 
the appellant proper notice per Hupp.  There is also 
insufficient evidence to show actual knowledge.

Finally, in a July 2004 notice of disagreement (NOD), the 
appellant challenged an August 2003 rating decision regarding 
the issue of entitlement to the accrued benefits.  No 
statement of the case (SOC) was ever issued in response to 
the NOD.  Under these circumstances, a SOC should be issued.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is 
required to remand, rather than refer, this issue. Id.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new VCAA 
notice letter including notice of Section 
1318 and COD benefits.  Hupp compliant 
notice should be provided, consisting of 
(1) a statement of the conditions for 
which the veteran was service connected 
at the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate the 
COD claim based on the veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence 
and information required to substantiate 
the COD claim based on the conditions not 
yet service connected.  The appellant 
should also be advised of the respective 
obligations of VA and the appellant in 
obtaining such evidence, and advised of 
the bases for effective dates. 

2.  Issue a statement of the case for the 
issue of accrued benefits.  Only if the 
veteran perfects an appeal of this claim 
should it be certified to the Board.

3.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claim 
should be readjudicated. If the benefit 
sought is denied, the appellant should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


